DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 13, and 15-20 in the reply filed on 5/4/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehler et al. U.S. PGPUB No. 2012/0248959.

Regarding claim 8, Buehler discloses an inspection tool comprising: an e-beam source configured to generate an e-beam having a first polarization sate and an e-beam having a second polarization state (“directing the polarized electron beam to the sample and detecting backscattered electron and secondary electron intensities, reversing the polarization of the beam, directing the beam of reversed polarization onto the sample and detecting electron intensities generated from the beam of reversed polarization” [0077]); a beam manipulator 19 configured to direct the electron beam 13 having the 

Regarding claim 13, Buehler discloses a lithographic apparatus (“the tip may be used in an electron lithography system” [0032]) comprising: a support constructed to support a patterning device (the supply lines 35, 36, 37, 38, 39, 40, 41, and 42 electrically support the patterning device), the patterning device capable of imparting a radiation beam with a pattern in its cross-section to form a patterned radiation beam (“the tip may be used to generate one or more writing beams to expose a beam sensitive layer with a predetermined pattern” [0032]); a substrate table 24 constructed to hold a substrate 25; a projection system (formed by at least elements 5, 3, 17, and 19) configured to project the patterned radiation beam on a target portion of the substrate 25 (as illustrated in figure 1); and the inspection tool according to claim 8.

Regarding claim 19, Buehler discloses that the first polarization state is a polarized state and the second polarization state is a polarized state (“directing the 

Regarding claim 20, Buehler discloses that the first polarization state is a polarized state and the second polarization state is a polarized state (“directing the polarized electron beam to the sample and detecting backscattered electron and secondary electron intensities, reversing the polarization of the beam, directing the beam of reversed polarization onto the sample and detecting electron intensities generated from the beam of reversed polarization” [0077]), wherein the first polarization state is a negative polarized state and the second polarization state is a positive polarized state (since the first and second polarized states are opposite one another [0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al. U.S. PGPUB No. 2012/0248959 in view of Li et al. U.S. PGPUB No. 2011/0246142.

Regarding claim 1, Buehler discloses an inspection method comprising: detecting a first response signal of a sample caused by interaction of an electron beam having a first polarization state with the sample (“directing the polarized electron beam to the sample and detecting backscattered electron and secondary electron intensities” [0077]); detecting a second response signal of the sample caused by interaction of an electron beam having a second polarization state with the sample (“reversing the polarization of the beam, directing the beam of reversed polarization onto the sample and detecting electron intensities generated from the beam of reversed polarization” [0077]); and determining a geometric or material property of the sample, based on the first response signal and the second response signal (“By comparing the electron intensities detected with the two different polarizations, it is possible to determine information relating to the magnetic properties of the sample” [0077] – where magnetic properties of the sample are material properties of the sample). Buehler discloses the claimed invention except that there is no explicit disclosure that the sample is a semiconductor substrate.
Li discloses an inspection method comprising analyzing a sample with a polarized electron beam (“Reference values may be obtained using a reference metrology tool such as a scanning electron microscope (SEM)… the beam propagation 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Buehler with the specific sample type of Li in order to expand the usefulness of Buehler to investigate different types of samples, since Li discloses a specific type of sample to be analyzed where Buehler requires a generic sample, and since Li teaches that it is desirable to analyze a semiconductor sample with a polarized electron beam in order to determine whether or not the sample has been fabricated to a desired specification.

Regarding claim 5, Buehler discloses that the first polarization state is a polarized state and the second polarization state is a polarized state (“directing the polarized electron beam to the sample and detecting backscattered electron and secondary electron intensities, reversing the polarization of the beam, directing the beam of reversed polarization onto the sample and detecting electron intensities generated from the beam of reversed polarization” [0077]), wherein the first polarization state is a negative polarized state and the second polarization state is a positive polarized state (since the first and second polarized states are opposite one another [0077]).

.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al. U.S. PGPUB No. 2012/0248959 in view of Li et al. U.S. PGPUB No. 2011/0246142 in view of Pandey U.S. PGPUB No. 2018/0283853.

Regarding claim 2, Buehler discloses the claimed invention except that there is no explicit disclosure that the analysis of the two polarized electron beams includes determining a slope of the sample.
Pandey discloses an inspection method comprising analyzing a sample with a polarized (“The image comprises a first part having a first polarization and a second part having a second polarization “ [Abstract]) electron beam (“The terms "radiation" and "beam" used herein encompass all types of electromagnetic radiation… such as ion beams or electron beams” [0041]) wherein analysis of electron beams having different polarization states is used to determine the surface topography of the sample (“One output signal relates to the first polarization 30 and the other output signal relates to the 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Buehler with the topography measurement disclosed in Pandey in order to provide additional information about the sample in analyzing the qualities of that sample using the polarized electron beam measurement of Buehler.

Regarding claim 3, Buehler discloses the claimed invention except that there is no explicit disclosure that the analysis of the two polarized electron beams includes determining a topography of the sample.
Pandey discloses an inspection method comprising analyzing a sample with a polarized (“The image comprises a first part having a first polarization and a second part having a second polarization “ [Abstract]) electron beam (“The terms "radiation" and "beam" used herein encompass all types of electromagnetic radiation… such as ion beams or electron beams” [0041]) wherein analysis of electron beams having different polarization states is used to determine the surface topography of the sample (“One output signal relates to the first polarization 30 and the other output signal relates to the second polarization 32. The independent signals may be provided to a processor PR configured to analyze the independent output signals and determine the topography of the substrate 12 from the independent output signals” [0084]).
.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al. U.S. PGPUB No. 2012/0248959 in view of Pandey U.S. PGPUB No. 2018/0283853.

Regarding claim 15, Buehler discloses the claimed invention except that there is no explicit disclosure that the analysis of the two polarized electron beams includes determining a slope of the sample.
Pandey discloses an inspection method comprising analyzing a sample with a polarized (“The image comprises a first part having a first polarization and a second part having a second polarization “ [Abstract]) electron beam (“The terms "radiation" and "beam" used herein encompass all types of electromagnetic radiation… such as ion beams or electron beams” [0041]) wherein analysis of electron beams having different polarization states is used to determine the surface topography of the sample (“One output signal relates to the first polarization 30 and the other output signal relates to the second polarization 32. The independent signals may be provided to a processor PR configured to analyze the independent output signals and determine the topography of the substrate 12 from the independent output signals” [0084]).


Regarding claim 16, Buehler discloses the claimed invention except that there is no explicit disclosure that the analysis of the two polarized electron beams includes determining a topography of the sample.
Pandey discloses an inspection method comprising analyzing a sample with a polarized (“The image comprises a first part having a first polarization and a second part having a second polarization “ [Abstract]) electron beam (“The terms "radiation" and "beam" used herein encompass all types of electromagnetic radiation… such as ion beams or electron beams” [0041]) wherein analysis of electron beams having different polarization states is used to determine the surface topography of the sample (“One output signal relates to the first polarization 30 and the other output signal relates to the second polarization 32. The independent signals may be provided to a processor PR configured to analyze the independent output signals and determine the topography of the substrate 12 from the independent output signals” [0084]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Buehler with the topography measurement disclosed in Pandey in order to provide additional information .

Allowable Subject Matter
Claims 4, 7, 9 10, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, Buehler et al. U.S. PGPUB No. 2012/0248959 discloses “directing the polarized electron beam to the sample and detecting backscattered electron and secondary electron intensities, reversing the polarization of the beam, directing the beam of reversed polarization onto the sample and detecting electron intensities generated from the beam of reversed polarization. By comparing the electron intensities detected with the two different polarizations, it is possible to determine information relating to the magnetic properties of the sample” [0077]. However, Buehler does not disclose that the analysis is performed with the first electron beam in an unpolarized state and the second electron beam in a polarized state.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an inspection method comprising: determining a geometric or material property of the sample, based on a first response signal detected as a result of an interaction between a sample and an electron beam having an unpolarized state, and based on a second response signal detected as a result of an interaction between the sample and an electron beam having a polarized state.

Regarding claim 7; claim 7 depends upon claim 4 and would be allowable at least for its dependence upon claim 4.

Regarding claim 9; Buehler et al. U.S. PGPUB No. 2012/0248959 discloses “directing the polarized electron beam to the sample and detecting backscattered electron and secondary electron intensities, reversing the polarization of the beam, directing the beam of reversed polarization onto the sample and detecting electron intensities generated from the beam of reversed polarization. By comparing the electron intensities detected with the two different polarizations, it is possible to determine information relating to the magnetic properties of the sample” [0077]. However, Buehler does not disclose that the electron beam source is a Schottky type emitter.
The prior art recognizes Schottky type electron emitters, as Essers U.S. Patent No. 6,590,210 teaches a Schottky emitter [col. 6; line 62] which is coated with a metallic coating [col. 7; line 10] and Allen et al. U.S. PGPUB No. 2010/0127255 teaches a Schottky-type electron emitter which generates a polarized electron beam [0213]. However, the prior art does not recognize the use of a magnetic field generator in magnetizing a metallic coating of a Schottky emitter to emit an electron beam with a controlled spin-polarization.


Regarding claim 10; claim 10 depends upon claim 9 and would be allowable at least for the reasons indicated with respect to claim 9.

Regarding claim 17; claim 17 includes substantially similar limitations to those of claim 4 and would be allowable at least for the reasons indicated with respect to claim 4.

Regarding claim 18; claim 18 depends upon claim 17 and would be allowable at least for the reasons indicated with respect to claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881